     Case 1:08-cv-02216     Document 1      Filed 04/17/2008    Page 1 of 22



 1
                 IN THE UNITED STATES DISTRICT COURT
 2      FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
 3
                                               )
 4                                             )
     LEMONT MABLES, LARISSA                    )
 5   HENDERSON-MABLES and                      ) C.A. No. FILED:
                                                          _____  APRIL 17 ,2008
     EARLENE CALVIN on behalf of               )           08CV 2216    NF
 6   themselves and others similarly situated, )           JUDGE LINDBERG
                                               )           MAGISTRATE JUDGE COX
 7                     Plaintiffs,             )
     v.                                        ) JURY TRIAL DEMANDED
 8                                             )
     INDYMAC BANK, F.S.B.,                     )
 9                                             )
10                     Defendant.              )

11

12                           CLASS ACTION COMPLAINT
13         Plaintiffs Lemont Mables, Larissa Henderson-Mables and Earlene Calvin
14 (“Plaintiffs”), by and through their attorneys, bring this action on behalf of all others

15 similarly situated, against Defendant IndyMac Bank, F.S.B. (“Defendant IndyMac” or

16 “IndyMac”) seeking redress for racially discriminatory lending practices under the

17 Equal Credit Opportunity Act, 15 U.S.C. § 1691, et seq. (“ECOA”) and the Fair

18 Housing Act, 42 U.S.C. § 3601 et seq. (“FHA”).

19                                   INTRODUCTION
20         1.    This class action challenges Defendant IndyMac’s racially discriminatory
21 mortgage lending practices. As described below, Defendant IndyMac established a

22 specific, identifiable and uniform credit pricing system, a component of which,

23 referred to herein as the “Discretionary Pricing Policy,” authorized an unchecked,

24 subjective surcharge of additional points and fees to an otherwise objective risk-based

25 financing rate.

26         2.    These subjective, additional finance charges directly lead to minorities
27 receiving home loans with higher interest rates and higher fees and costs than

28 similarly situated non-minority borrowers.


                                              -1-
     Case 1:08-cv-02216     Document 1      Filed 04/17/2008   Page 2 of 22



 1        3.     As used in this Complaint, “minority” or “minorities” shall refer to all
 2 non-Caucasians and other minority racial groups protected under 42 U.S.C. § 3604

 3 and 15 U.S.C. § 1691.

 4        4.     Plaintiffs bring this action on behalf of all minorities who have entered
 5 into residential mortgage loan contracts that were originated, financed or purchased by

 6 Defendant IndyMac, and who have been subjected to racial discrimination (the

 7 “Class”).

 8        5.     Plaintiffs seek injunctive, declaratory, and equitable relief, punitive
 9 damages, and other monetary and non-monetary remedies for Defendant IndyMac’s

10 racially discriminatory conduct.

11                            JURISDICTION AND VENUE
12        6.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331, which gives
13 this Court original jurisdiction over civil actions arising under federal law.

14        7.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b). Plaintiffs
15 Lemont Mables and Larissa Henderson-Mables reside in this District and Defendant

16 IndyMac originated and financed their purchase of property located in this District.

17 Defendant IndyMac regularly does business in this District and Plaintiff Lemont

18 Mables and Larissa Henderson-Mables’ residential mortgage transaction is one of a

19 number of financings which Defendant IndyMac originated in this District, secured by

20 properties located in this District.

21                                        PARTIES
22        8.     Lemont Mables and Larissa Henderson-Mables (“Plaintiffs Mables” or
23 “Mables”) are African-American homeowners who reside in Chicago, Illinois 60639.

24        9.     Earlene Calvin (“Plaintiff Calvin” or “Calvin”) is an African-American
25 homeowner who resides in Apple Valley, California.

26        10.    Defendant IndyMac Bank, F.S.B., is a hybrid thrift/mortgage bank
27 insured by the FDIC, with principal executive offices located at 888 East Walnut

28 Street, Pasadena, California 91101. Defendant IndyMac originates mortgages in all


                                             -2-
     Case 1:08-cv-02216     Document 1      Filed 04/17/2008   Page 3 of 22



 1 50 states of the United States. According to representations in its parent corporation’s

 2 recent SEC filings, Defendant IndyMac is the seventh largest savings and loan

 3 nationwide based on its assets, and the ninth largest residential mortgage originator in

 4 the United States. Defendant IndyMac is a wholly owned subsidiary of parent holding

 5 company IndyMac Bancorp, Inc., a Maryland corporation reincorporated in Delaware

 6 in 1987, which trades publicly on the New York Stock Exchange under the symbol

 7 IMB.

 8                                         FACTS
 9 I.     HISTORICAL DISCRIMINATION IN AMERICAN MORTGAGE
10
          LENDING: A LONG LEGACY

11        11.    Racial discrimination in America’s mortgage lending industry has a long
12 legacy. As this Complaint attests, that unfortunate history continues to this day due to

13 discriminatory treatment of minority borrowers by mortgage lenders such as

14 Defendant IndyMac.

15        12.    According to the Joint Center for Housing Studies at Harvard
16 University’s 2005 study called “The Dual Mortgage Market: The Persistence of

17 Discrimination in Mortgage Lending,” “[i]n the immediate post-World War II period,

18 racial discrimination in mortgage lending was easy to spot. From government-

19 sponsored racial covenants in the Federal Housing Administration (FHA) guidelines

20 to the redlining practices of private mortgage lenders and financial institutions,

21 minorities were denied access to home mortgages in ways that severely limited their

22 ability to purchase a home. Today, mortgage lending discrimination is more subtle. . .

23 . [M]ore than three decades after the enactment of national fair lending legislation,

24 minority consumers continue to have less-than-equal access to loans at the best prices

25 and on the best terms that their credit history, income, and other individual financial

26 considerations merit.”

27        13.    The passage of civil rights legislation and fair lending laws in the 1960s
28 and 1970s brought an end to the most virulent forms of overt racial discrimination in


                                             -3-
     Case 1:08-cv-02216     Document 1      Filed 04/17/2008   Page 4 of 22



 1 the housing markets, but throughout the 1980s and 1990s, mortgage lenders found

 2 more subtle ways to discriminate, including maintaining offices only in Caucasian

 3 neighborhoods and engaging in practices such as redlining (refusing to lend on

 4 properties in predominantly minority neighborhoods).

 5        14.    After redlining practices were challenged in the 1990s, mortgage lenders
 6 changed tactics once again. Lenders began making loans to minorities, but charged

 7 them higher interest rates and loan-related fees than they charged to similarly-situated

 8 Caucasian borrowers. Loan data that mortgage lenders must now compile under the

 9 federal Home Mortgage Disclosure Act (“HMDA”) reveals profound loan pricing

10 disparities between minority borrowers and similarly-situated Caucasian borrowers.

11        15.    The HMDA requires mortgage lenders to report information about the
12 home loans they process each year. In 2005, lenders reported information on more

13 than 30 million home loan applications pursuant to HMDA. In 1989, Congress

14 required lenders to begin disclosing information about mortgage borrowers’ race and

15 ethnicity. In 2004, concerned with potential racial discrimination in loan pricing, and

16 recognizing that racial or other types of discrimination can occur when loan officers

17 and mortgage brokers have latitude in setting interest rates, the Federal Reserve Board

18 began requiring lenders to also report information concerning rates, points, and fees

19 charged to borrowers on high-cost loans.

20        16.    According to the Federal Reserve, both 2004 and 2005 HMDA data
21 revealed that “Blacks and Hispanics were more likely . . . to have received higher-

22 priced loans than non-Hispanic whites. . . . [which has] increased concern about the

23 fairness of the lending process.” Robert B. Avery, Kenneth P. Brevoort and Glenn

24 B. Canner, “Higher-Priced Home Lending and the 2005 HMDA Data,” Federal

25 Reserve Bulletin, A124, A159 (revised Sept. 18, 2006)

26 (http://www.federalreserve.gov/pubs/bulletin/2006/hmda/bull06hmda.pdf (last

27 viewed April 2, 2008).)

28


                                             -4-
     Case 1:08-cv-02216      Document 1        Filed 04/17/2008    Page 5 of 22



 1          17.    HMDA data for 2004 reveals profound loan pricing disparities between
 2 Hispanic borrowers and non-Hispanic whites even after controlling for borrowers’

 3 gender, income, property location, and loan amount. After accounting for those

 4 differences in the 2004 HMDA data, Hispanic borrowers were still almost twice as

 5 likely    to    receive   a   higher-rate     home    loan     as   non-Hispanic   whites.
 6 (http://www.responsiblelending.org/pdfs/Testimony-Ernst061306.pdf (last viewed

 7 April 2, 2008).) In a speech last year, the Vice-Chairman of the Federal Deposit

 8 Insurance Corporation, Martin Gruenberg, discussed the 2004 HMDA data and

 9 observed that that data “clearly indicated” that Hispanics are more likely to receive

10 high-cost         home        loans         than     are        non-Hispanic       whites.
11 (http://www.fdic.gov/news/news/speeches/archives/2006/chairman/spoct1806.html

12 (last viewed April 2, 2008).)

13          18.    Likewise, HMDA data for 2005 shows that “for conventional home-
14 purchase loans, the gross mean incidence of higher-priced lending was 54.7 percent

15 for blacks and 17.2 percent for non-Hispanic whites, a difference of 37.5 percentage

16 points.” Avery, Brevoort, and Canner, Federal Reserve Bulletin, at A159. The

17 situation is similar for refinancings, where there is a difference of 28.3 percentage

18 points between blacks and non-Hispanic whites. Id. at A124, A159.

19          19.    A growing number of research studies and investigations show that
20 significant racial disparities still exist. California Reinvestment Coalition, et al.,

21 “Paying More for the American Dream: A Multi-State Analysis of Higher Cost Home

22 Purchase                      Lending”                       (March                 2007)
23 (http://www.nedap.org/pressroom/documents/2007_Report-2005_HMDA.pdf (last

24 viewed April 2, 2008); Ross, “The Continuing Practice and Impact of Discrimination”

25 (Revised       July 2006) (Univ. of Connecticut, Working Paper 2005-19R)
26 (http://www.econ.uconn.edu/working/2005-19r.pdf) (last viewed April 2, 2008).

27          20.    Just this month, the California Reinvestment Coalition, jointly with
28 several other non-profit and housing advocacy groups, published another report. The


                                                -5-
     Case 1:08-cv-02216    Document 1    Filed 04/17/2008   Page 6 of 22



 1 organizations examined the impact of lending by subprime, high-risk lenders in 7

 2 metropolitan areas – Boston, Charlotte, Chicago, Cleveland, Los Angeles, New York

 3 City and Rochester, NY. California Reinvestment Coalition, et al., “Paying More for

 4 the American Dream: A Multi-State Analysis of Higher Cost Home Purchase

 5 Lending”     (March    2008)   ("March    2008    CRC    Report")   (available   at
 6 http://www.nedap.org/resources/reports.html) (last viewed April 2, 2008). The CRC

 7 Report focuses on a subset of 35 lenders (among a larger group of 228 subprime

 8 lenders that, since late 2006, have either closed, gone bankrupt, or been sold) who

 9 specialized in subprime, high-risk lending.

10        21.   The study showed that subprime high-risk lenders are concentrated in
11 minority neighborhoods. Data supporting this finding demonstrated that subprime

12 high-risk lenders had 20% of the market share in predominantly minority

13 neighborhoods in these metro areas, compared to a 4% market share in predominantly

14 white neighborhoods. March 2008 CRC Report at 5. In addition, over 40% of the

15 loans made by subprime high-risk lenders were in neighborhoods where 80% or more

16 of the residents were minorities. Id. In stark contrast, less than 10% of subprime

17 high-risk lender loans were in areas where less than 10% of the residents were

18 minorities. Id.

19        22.   In the Chicago metro area, where Plaintiffs Mables reside, the same
20 study shows that the subprime, high-risk lender market share in predominantly

21 minority neighborhoods was 3.7 times the high-risk lender market share in

22 predominantly white neighborhoods. March 2008 CRC Report at 6. Further, in metro

23 Los Angeles, home to Plaintiff Calvin, the study shows that the high-risk lenders’

24 market share in predominantly minority neighborhoods was a whopping 9.5 times

25 higher than their market share in largely white neighborhoods. Id. By a substantial

26 margin, the Los Angeles metro area had the greatest high-risk lender market share

27 disparity surveyed in the March 2008 CRC Report.

28


                                            -6-
     Case 1:08-cv-02216     Document 1     Filed 04/17/2008   Page 7 of 22



 1        23.    The Association of Community Organizations for Reform Now
 2 (ACORN) released a report entitled “The High Cost of Credit: Disparities in High-

 3 priced Refinanced Loans to Minority Homeowners in 125 American Cities,” dated

 4 September 27, 2005, that found that “[i]n every metropolitan area where at least 50

 5 refinances were made to African-American homeowners, African-Americans were

 6 more     likely   to   receive   a   high-cost   loan   than   White      homeowners.”
 7 (http://acorn.org/uploads/media/High_Cost_of_Credit_Report_02.doc (last viewed on

 8 April 2, 2008).

 9        24.    The aggregate HMDA data discussed above is representative of
10 IndyMac.     According to the Form 10-K for year end 2006 filed by Defendant
11 IndyMac’s parent holding company, IndyMac Bancorp, Inc., Defendant IndyMac is

12 the ninth largest residential mortgage originator in the United States.

13        25.    Based on HMDA data, minorities who borrowed from IndyMac between
14 2004 and 2006 are over 50% more likely than Caucasian borrowers to have received a

15 high-APR loan to purchase or refinance their home.

16        26.    Importantly, consistent with the consensus that the HMDA data
17 reveals profound loan pricing disparities between minorities and Caucasians even

18 after controlling for income and other objective factors, research studies have also

19 generally suggested that borrowers’ credit profiles cannot fully explain why some

20 borrowers, and not others, are saddled with higher cost loans.

21        27.    As an example, research by Howell Jackson of Harvard Law School,
22 detailed in the article Kickbacks or Compensation: The Case of Yield Spread

23 Premiums (Harvard Univ.), H. Jackson and J. Berry, available at

24 (http://www.law.harvard.edu/faculty/hjackson/pdfs/january_draft.pdf) (last viewed

25 April 2, 2008), concluded that the substantially higher mortgage broker

26 compensation received as the result of yield spread premiums could not fully be

27 explained when controlling for variables associated with creditworthiness.

28


                                             -7-
     Case 1:08-cv-02216    Document 1     Filed 04/17/2008    Page 8 of 22



 1        28.   In short, a number of researchers have raised “doubts that risk can
 2 adequately explain racial differences” in high-cost loans. Bradford, Center for

 3 Community Change, “Risk or Race? Racial Disparities and the Subprime

 4 Refinance Market” (May 2002)

 5 (http://www.knowledgeplex.org/kp/report/report/relfiles/ccc_0729_risk.pdf) (last

 6 viewed April 2, 2008). In other words, evidence “suggests that weak borrower

 7 credit profiles do not fully explain why some borrowers get stuck with higher-cost

 8 home loans.” California Reinvestment Coalition, et al., “Paying More for the

 9 American Dream: A Multi-State Analysis of Higher Cost Home Purchase

10 Lending” (March 2007).

11 II.    PAST AS PROLOGUE: DEFENDANT INDYMAC’S
12
          DISCRIMINATORY LENDING POLICY

13        A.    DEFENDANT INDYMAC’S RELATIONSHIPS WITH ITS
14              MORTGAGE BROKERS AND CORRESPONDENT LENDERS

15        29.   Defendant IndyMac is among America’s leading mortgage lenders,
16 originating and funding mortgage loans through loan officers, through authorized

17 mortgage brokers and through a network of correspondent lenders.

18        30.   On information and belief, Defendant IndyMac’s loan officers, mortgage
19 brokers and correspondent lenders broker and fund loans in collaboration with

20 Defendant IndyMac, and in conformance with Defendant IndyMac’s Discretionary

21 Pricing Policy.

22        31.   In addition to instruction in its credit-pricing policies and procedures,
23 Defendant IndyMac provides its loan officers, brokers and correspondents with

24 marketing support and materials, including an online library of “private label”

25 materials such as flyers, brochures, print advertisements, and “program highlights.”

26 (https://new-e-

27 mits.IndyMacb2b.com/login/login.asp?goto=marketingMaterials&popup (last viewed

28 on April 2, 2008).)


                                            -8-
     Case 1:08-cv-02216     Document 1      Filed 04/17/2008    Page 9 of 22



 1        32.    Defendant IndyMac also maintains a “Corporate Blog” on the Internet,
 2 which it uses to communicate to its broker force, correspondents and loan officers as

 3 well as the investing community. (http://www.theimbreport.com (last viewed on

 4 April 2, 2008).) Among other things, the “Corporate Blog” updates Defendant

 5 IndyMac’s partners on delinquencies in its loan portfolios, formulates attacks upon

 6 whatever investment analyst reports may be critical of Defendant IndyMac’s lending

 7 operations, and links visitors to articles with titles like “Booms and Busts: The Case of

 8 Subprime Mortgages.” (Id.)

 9        33.    Defendant IndyMac has established, implemented and continues to
10 implement its Discretionary Pricing Policy, causing minority borrowers to pay

11 subjective fees such as yield spread premiums and other mortgage-related finance

12 charges at higher rates than similarly situated non-minority borrowers.           By its
13 Discretionary Pricing Policy, Defendant IndyMac has intentionally discriminated

14 against Plaintiffs and Class Members, systematically channeling Plaintiffs and other

15 Class members into mortgage loans with less favorable conditions than those given to

16 similarly situated non-minority borrowers. This pattern of discrimination is not the

17 result of random or non-discriminatory factors. Rather, it is the direct and intended

18 result of Defendant IndyMac’s business model and loan-funding practices.

19        34.    Defendant IndyMac’s loan officers, authorized mortgage brokers and
20 correspondent lenders receive part or all of their compensation from Defendant

21 IndyMac based on the interest rate charged to the borrower. Defendant IndyMac’s

22 loan officers, authorized brokers and correspondent lenders receive more

23 compensation from Defendant IndyMac when they steer their clients into IndyMac

24 loans with higher interest rates, and less compensation when they place their clients

25 into IndyMac loans with lower interest rates. These same incentives apply when

26 Indymac’s loan officers, authorized mortgage brokers and correspondent lenders place

27 borrowers into loans which include prepayment penalties and other onerous

28 conditions.


                                              -9-
     Case 1:08-cv-02216      Document 1     Filed 04/17/2008    Page 10 of 22



 1         35.     Defendant IndyMac intentionally and actively implements its
 2 Discretionary Pricing Policy in a variety of ways, including actively educating loan

 3 officers and brokers about IndyMac’s credit policies and procedures and directing its

 4 loan officers and brokers regarding the marketing of IndyMac loan products.

 5         36.     Defendant IndyMac evaluates its loan officers, authorized brokers and
 6 correspondents to ensure that they comply with Defendant IndyMac’s Discretionary

 7 Pricing Policy. Because the Discretionary Pricing Policy is designed to discriminate,

 8 Defendant IndyMac has not taken precautions to ensure that application of the Policy

 9 will avoid discrimination against minorities.

10         37.     Defendant IndyMac’s Discretionary Pricing Policy permits its loan
11 officers, authorized mortgage brokers and correspondent lenders subjectively to

12 charge minority loan applicants yield spread premiums and other discretionary

13 charges, and indeed provides financial incentives for them to do so.

14         38.     This pattern and design of discrimination cannot be justified by business
15 necessity, and could be avoided through the use of alternative policies and procedures

16 that have less discriminatory impact and no less business efficacy.

17
           B.      DEFENDANT INDYMAC’S DISCRETIONARY CREDIT
18
                   PRICING SYSTEM: DESIGNED TO DISCRIMINATE
19
           39.     Defendant IndyMac discriminates through its authorized mortgage
20
     brokers.    Authorized mortgage brokers act as Defendant IndyMac’s agents in
21
     originating mortgage loans. Authorized mortgage brokers enter into agreements with
22
     Defendant IndyMac to accept loan applications on behalf of Defendant IndyMac;
23
     communicate to loan applicants financing terms and rates set by Defendant IndyMac;
24
     tell loan applicants about Defendant IndyMac’s various financing options; and
25
     ultimately originate mortgage loans funded by Defendant IndyMac using Defendant
26
     IndyMac’s forms and in accordance with Defendant IndyMac’s policies and
27
     procedures.
28


                                              - 10 -
     Case 1:08-cv-02216     Document 1     Filed 04/17/2008    Page 11 of 22



 1        40.    Likewise, Defendant IndyMac’s authorized correspondent lenders and
 2 loan officers, acting as Defendant IndyMac’s agents, work with Defendant IndyMac

 3 to make loans in accordance with Defendant IndyMac’s credit policies and

 4 procedures.      Defendant IndyMac funds correspondent-generated loans before or
 5 shortly after they go to closing.

 6        41.    Defendant IndyMac then funds loans originated by its loan officers,
 7 authorized mortgage brokers and correspondent lenders, sets the terms and conditions

 8 of credit on those loans, and shoulders part or all of the risk on such loans. Defendant

 9 IndyMac actively and intentionally enforces its credit policies through its loan

10 officers, authorized mortgage brokers and correspondent lenders in a variety of ways.

11 Among other things, Defendant IndyMac supplies its loan officers, mortgage brokers

12 and correspondent lenders with an array of loan-related forms and agreements,

13 including loan contracts, loan applications, and instructions on completing loan

14 applications and contracts. And, as noted above, Defendant IndyMac actively trains

15 its authorized brokers to follow its policies and procedures, and reinforces that

16 training with marketing support.

17        42.    Once a loan applicant has provided credit information through a loan
18 officer, mortgage broker or correspondent lender, Defendant IndyMac performs an

19 initial objective credit analysis. Defendant IndyMac, at this point, evaluates numerous

20 risk-related credit variables, including debt-to-income ratios, loan-to-value ratios,

21 credit bureau histories, debt ratios, bankruptcies, automobile repossessions, prior

22 foreclosures, payment histories, credit scores and the like.

23        43.    Defendant IndyMac derives a risk-based financing rate from these
24 objective factors, which Defendant IndyMac and others in the mortgage industry

25 simply call the “par rate.” (Defendant IndyMac’s brokers and correspondent lenders

26 can also estimate the par rates by referring to an applicant’s credit bureau-determined

27 credit score.)

28


                                             - 11 -
     Case 1:08-cv-02216     Document 1      Filed 04/17/2008   Page 12 of 22



 1         44.   Although Defendant IndyMac’s initial analysis applies objective criteria
 2 to calculate this risk-related interest rate, Defendant IndyMac’s Discretionary Pricing

 3 Policy authorizes and provides incentives to its loan officers, mortgage brokers and

 4 correspondent lenders to mark up that rate later and also impose additional non-risk-

 5 based charges, including yield spread premiums and other discretionary fees.

 6 Defendant IndyMac regularly communicates applicable par rates, authorized yield

 7 spread premiums, and other discretionary fees to its loan officers, mortgage brokers

 8 and correspondent lenders via “rate sheets” and other communications.

 9         45.   Defendant IndyMac gives its loan officers, authorized mortgage brokers
10 and correspondent lenders discretion to impose yield spread premiums and other

11 subjective fees on borrowers. When borrowers pay yield spread premiums, Defendant

12 IndyMac shares in additional income generated by the premium because the yield

13 spread premium-affected borrower is locked into a higher interest rate going forward

14 on their IndyMac loan than they would be if they had been placed in a par rate loan

15 without a yield spread premium.

16         46.   Defendant IndyMac’s borrowers pay yield spread premiums and other
17 discretionary fees that inflate their finance charges not knowing that a portion of their

18 finance charges are non-risk-related. Moreover, Defendant IndyMac’s policies make

19 it more difficult for a borrower to get out of such an unfavorable loan, by including

20 substantial prepayment penalties.

21         47.   Defendant IndyMac’s Discretionary Pricing Policy causes persons with
22 identical or similar credit scores to pay differing amounts for obtaining credit. Such

23 subjective loan pricing - which by design imposes differing finance charges on

24 persons with the same or similar credit profiles - disparately impacts Defendant

25 IndyMac’s minority borrowers.

26         48.   While Defendant IndyMac’s use of its Discretionary Pricing Policy for
27 all loan applicants might appear to be racially neutral, Defendant IndyMac’s use of

28 yield spread premiums and other discretionary fees disproportionately and adversely


                                             - 12 -
     Case 1:08-cv-02216    Document 1      Filed 04/17/2008    Page 13 of 22



 1 affects minorities (relative to similarly situated non-minorities). Defendant IndyMac’s

 2 Discretionary Pricing Policy causes minorities to pay disparately more finance charges

 3 than similarly situated non-minorities, and Defendant takes no precautions to avoid

 4 this result. As the HMDA data cited herein indicates, minorities, after controlling for

 5 credit risk, are substantially more likely than similarly situated non-minorities to pay

 6 such charges.

 7        49.    Defendant IndyMac’s Discretionary Pricing Policy is in fact intentionally
 8 discriminatory. In an attempt to insulate itself from the discriminatory decision-

 9 making, Defendant IndyMac intentionally designed its subjective Discretionary

10 Pricing Policy to allow and encourage its lending agents to obtain greater profits from

11 minority borrowers. As described above, Defendant IndyMac’s Discretionary Pricing

12 Policy by design discriminates against minority borrowers and directly causes this

13 disparate impact.

14 III.   DEFENDANT INDYMAC IMPOSED DISCRIMINATORY FEES ON
15
          PLAINTIFFS

16        50.    Defendant IndyMac’s discriminatory Discretionary Pricing Policy
17 directly damaged Plaintiffs and the Class.

18        51.    On or about April 11, 2007, Plaintiff Lemont Mables and Larissa
19 Henderson-Mables entered into a mortgage transaction with Defendant IndyMac,

20 borrowing $370,800.00 to refinance their home loan for their residence in Chicago,

21 Illinois. The financing was arranged through a mortgage broker, Westlake Mortgage

22 Corp. (“Westlake”), which on information and belief is one of Defendant IndyMac’s

23 authorized mortgage brokers and/or correspondent lenders.

24

25

26

27

28


                                             - 13 -
     Case 1:08-cv-02216     Document 1      Filed 04/17/2008    Page 14 of 22



 1         52.   Plaintiff Mables’ HUD-1 Settlement Statement indicates that in
 2 connection with his loan, that Defendant paid a yield spread premium in the amount of

 3 $1,854 to Westlake, paid outside of closing (“POCL”) which was based in whole or in

 4 part on mark-up of Plaintiffs’ loan rate. In addition, Plaintiffs paid the following fees,

 5 among others, in connection with the transaction: a “broker origination fee” of $3,708

 6 to Westlake; a “broker processing fee” of $450 to Westlake, an “application fee” of

 7 $450 to Westlake, and a $700 “funding fee” to Defendant IndyMac. On information

 8 and belief, each of these fees were assessed pursuant to Defendant IndyMac’s

 9 Discretionary Pricing Policy, and were higher than fees charged by IndyMac to non-

10 minority borrowers with objective credit risk factors similar to Plaintiff Lemont

11 Mables’.

12         53.   On or about April 30, 2007, Plaintiff Calvin entered into a mortgage
13 transaction with Defendant IndyMac to refinance her home loan for her residence in

14 Apple Valley, California. The principal balance of the loan was $416,000. The

15 financing was arranged through Windsor Capital Mortgage Corporation (“Windsor

16 Capital”), a mortgage company which on information and belief is one of Defendant

17 IndyMac’s authorized mortgage brokers and/or correspondent lenders.

18         54.   The “LENDER’S CLOSING INSTRUCTIONS” issued by Defendant
19 IndyMac evidence that Defendant paid a yield spread premium to Windsor Capital in

20 the amount of $10,400, paid outside of closing (POC) which was based in whole or in

21 part on a markup of Plaintiff’s loan rate.      Plaintiff Calvin also paid the following
22 charges, among others, in connection with the transaction: a $8,320 loan origination

23 fee to Windsor Capital, a $630 “broker processing fee” to Windsor Capital, a $495

24 “administration fee” to Windsor Capital; and a $725 “funding fee” to Defendant

25 IndyMac. On information and belief, all of these fees were assessed pursuant to

26 Defendant IndyMac’s Discretionary Pricing Policy. These fees were higher than fees

27 charged by IndyMac to non-minority borrowers with objective credit risk factors

28 similar to Plaintiff Calvin’s.


                                              - 14 -
     Case 1:08-cv-02216     Document 1     Filed 04/17/2008     Page 15 of 22



 1         55.   Plaintiffs’ loans with Defendant IndyMac also included rates and terms,
 2 including significant prepayment penalties, which were significantly less favorable

 3 than rates and terms imposed on non-minority borrowers with objective credit risk

 4 factors similar to Plaintiffs’.

 5         56.   As described herein, as a result of Defendant IndyMac’s discriminatory
 6 conduct, Plaintiffs received loans on worse terms, with higher costs, than similarly

 7 situated non-minority borrowers.

 8                          CLASS ACTION ALLEGATIONS
 9         57.   Plaintiffs repeat and re-allege each allegation above as if set forth herein
10 in full.

11         58.   This class action is brought pursuant to the ECOA and the FHA by
12 Plaintiffs on behalf of themselves and all minority borrowers who entered into

13 residential mortgage loan contracts that were originated, financed or purchased by

14 Defendant IndyMac, and who were harmed by Defendant’s discriminatory conduct

15 (the “Class”).

16         59.   Plaintiffs sue on their own behalf, and on behalf of a class of persons
17 under Rule 23(a) and (b)(2) and/or (b)(3) of the Federal Rules of Civil Procedure.

18         60.   Plaintiffs do not know the exact size of the Class or the identities of the
19 members of the Class, since that information is in the exclusive control of Defendant

20 IndyMac. Plaintiffs believe that the Class includes many thousands, or tens of

21 thousands of individuals, who are geographically dispersed throughout the United

22 States. Therefore, the Class is so numerous that joinder of all members is

23 impracticable.

24         61.   All members of the Class have been subject to and affected by Defendant
25 IndyMac’s practice of assessing yield spread premiums and other discretionary fees

26 on mortgage loans. There are questions of law and fact that are common to the Class,

27 and that predominate over any questions affecting only individual members of the

28 Class. These questions include, but are not limited to the following:


                                             - 15 -
     Case 1:08-cv-02216     Document 1      Filed 04/17/2008   Page 16 of 22



 1                   a.    the nature and scope of Defendant IndyMac’s policies and
 2                         procedures concerning the assessment of yield spread
 3                         premiums and other discretionary fees on mortgage loans it
 4                         funds;
 5                   b.    whether Defendant IndyMac is a creditor under the ECOA
 6                         because, in the ordinary course of business, it participates in
 7                         the decision of whether or not to extend credit to consumers;
 8                   c.    whether Defendant IndyMac’s policies and procedures
 9                         regarding yield spread premiums and other discretionary fees
10                         are a facially neutral credit pricing system that has effected
11                         racial discrimination in violation of the ECOA;
12                   d.    whether there are statistically significant disparities between
13                         the amount of the discretionary charges imposed on minorities
14                         and the amount of the discretionary charges imposed on
15                         Caucasians that are unrelated to creditworthiness;
16                   e.    whether Defendant IndyMac has any legitimate business
17                         justification for its policies and procedures;
18                   f.    whether there is a less discriminatory alternative to these
19                         policies and procedures;
20                   g.    whether the Court can enter declaratory and injunctive relief;
21                         and
22                   h.    the proper measure of disgorgement or monetary relief.
23         62.   Plaintiffs’ claims are typical of the claims of the Class, and do not
24 conflict with the interests of any other members of the Class, in that Plaintiffs and the

25 other members of the Class were subjected to the same yield spread premiums and

26 other discretionary fees that have disproportionately affected minority borrowers.

27         63.   Plaintiffs will fairly and adequately represent the interests of the Class.
28 Plaintiffs are committed to vigorous prosecution of the Class’s claims, and have


                                             - 16 -
     Case 1:08-cv-02216      Document 1     Filed 04/17/2008    Page 17 of 22



 1 retained attorneys who have extensive experience in consumer protection and credit

 2 discrimination actions and in class actions.

 3         64.    A class action is superior to other methods for the speedy and efficient
 4 adjudication of this controversy. A class action regarding the issues in this case does

 5 not create any problems of manageability.

 6         65.    In the alternative, Defendant IndyMac has acted or refused to act on
 7 grounds generally applicable to the Class, thereby making appropriate final injunctive

 8 relief or corresponding declaratory relief with respect to the Class as a whole.

 9
                                           COUNT I
10          VIOLATION OF THE EQUAL CREDIT OPPORTUNITY ACT
11                                (15 U.S.C. §§ 1691 - 1691f)
12
           66.    Plaintiffs repeat, re-allege and incorporate the allegations contained in
13
     paragraphs 1 through 65 above as if fully set forth herein.
14
           67.    Defendant IndyMac engages in credit transactions through its offering,
15
     granting, and purchasing of residential mortgage loans.
16
           68.    By imposing higher interest rates and other discretionary fees and terms
17
     on residential mortgage loans to Plaintiffs and the Class than it imposes on non-
18
     minority mortgage borrowers, Defendant IndyMac has discriminated and continues to
19
     discriminate against Plaintiffs and members of the Class with respect to a credit
20
     transaction on the basis of race in violation of the ECOA. 15 U.S.C. § 1691(a).
21
           69.    In addition, Defendant IndyMac's pricing policies and procedures
22
     (including yield spread premiums), which provide financial incentives to its loan
23
     officers, mortgage brokers and correspondent lenders to make subjective decisions to
24
     increase interest rates and charge additional fees and costs, have a disparate impact on
25
     Plaintiffs and the Class.
26

27

28


                                              - 17 -
     Case 1:08-cv-02216    Document 1      Filed 04/17/2008     Page 18 of 22



 1         70.   As a proximate result of Defendant IndyMac’s violation of 15 U.S.C. §
 2 1691, Plaintiffs and members of the Class have been injured and are entitled to

 3 injunctive and declaratory relief and damages, or make whole equitable relief.

 4         71.   In addition, Defendant IndyMac’s conduct as alleged herein was
 5 intentional, willful, wanton, reckless, malicious, outrageous, or otherwise aggravated

 6 beyond mere negligence.        Defendant IndyMac acted with malice and reckless
 7 indifference to the federally protected rights of Plaintiffs and the Class. As a result,

 8 Plaintiffs and the Class are entitled to punitive damages.

 9         72.   Moreover, Defendant IndyMac continues to discriminate in violation of
10 the ECOA against Class Members every time Defendant IndyMac provides a home

11 mortgage loan as described herein. If not enjoined from such violation by the Court,

12 Defendant IndyMac will continue to engage in conduct that disregards the rights of

13 Plaintiffs and members of the Class, and cause Plaintiffs and the Class irreparable

14 injury for which there is no adequate remedy at law. 15 U.S.C. § 1691(e).

15         73.   Plaintiffs and the Class ask this Court to declare the rights of the parties
16 herein regarding Defendant IndyMac’s obligation to enter into credit transactions

17 without discriminating against applicants for credit on the basis of the applicants’

18 race.

19
                                         COUNT II
20     VIOLATION OF THE FAIR HOUSING ACT (42 U.S.C. §§ 3601 – 3619)
21         74.   Plaintiffs repeat, re-allege and incorporate the allegations in paragraphs 1
22 through 73 above as if fully set forth herein.

23         75.   Mortgage lending and the providing of residential mortgage loans is a
24 “residential real estate-related transaction” within the meaning of the FHA. 42 U.S.C.

25 § 3605(b).

26         76.   By imposing higher interest rates and other discretionary fees and terms
27 on residential mortgage loans to Plaintiffs and the Class than it imposed on non-

28


                                             - 18 -
     Case 1:08-cv-02216     Document 1      Filed 04/17/2008    Page 19 of 22



 1 minority mortgage borrowers, Defendant IndyMac has discriminated against Plaintiffs

 2 and the Class concerning their ability to participate in real estate-related transactions,

 3 and in the terms and conditions of such transactions, in violation of the FHA. 42

 4 U.S.C. § 3605(a).

 5         77.   In addition, Defendant IndyMac's pricing policies and procedures
 6 (including yield spread premiums), which provide financial incentives to its loan

 7 officers, mortgage brokers and correspondent lenders to make subjective decisions to

 8 increase interest rates and charge additional fees and costs, had a disparate impact

 9 upon Plaintiffs and the Class.

10         78.   As a proximate result of Defendant IndyMac’s violation of 42 U.S.C. §
11 3605, Plaintiffs and the Class have been injured and are entitled to injunctive and

12 declaratory relief and damages, or make whole equitable relief.

13         79.   In addition, Defendant IndyMac’s conduct as alleged herein was
14 intentional, willful, wanton, reckless, malicious, outrageous, or otherwise aggravated

15 beyond mere negligence.        Defendant IndyMac acted with malice and reckless
16 indifference to the federally protected rights of Plaintiffs and the Class. As a result,

17 Plaintiffs and the Class are entitled to punitive damages.

18         80.   Moreover, Defendant IndyMac continues to discriminate in violation of
19 the FHA against members of the Class every time Defendant IndyMac provides a

20 home mortgage loan as described herein. If not enjoined from such violation by the

21 Court, Defendant IndyMac will continue to engage in conduct that disregards the

22 rights of Plaintiffs and the Class, and cause Plaintiffs and the Class irreparable injury

23 for which there is no adequate remedy at law. 42 U.S.C. § 3613(c).

24         81.   Plaintiffs and the Class ask this Court to declare the rights of the parties
25 herein regarding Defendant IndyMac’s obligation to participate in credit transactions

26 without discriminating against applicants for credit on the basis of the applicants’

27 race.

28


                                              - 19 -
     Case 1:08-cv-02216    Document 1      Filed 04/17/2008    Page 20 of 22



 1                              REQUESTS FOR RELIEF
 2        WHEREFORE, Plaintiffs request the following relief:
 3        A.     An order determining that the action is a proper class action pursuant to
 4 Rule 23 of the Federal Rules of Civil Procedure;

 5        B.     A Judgment awarding Plaintiffs and the Class costs and disbursements
 6 incurred in connection with this action, including reasonable attorneys’ fees, expert

 7 witness fees and other costs;

 8        C.     A Judgment granting extraordinary equitable and/or injunctive relief as
 9 permitted by law or equity, including rescission, restitution, reformation, attaching,

10 impounding, or imposing a constructive trust upon, or otherwise restricting, the

11 proceeds of Defendant IndyMac’s ill-gotten funds to ensure that Plaintiffs and the

12 Class have an effective remedy;

13        D.     A Judgment awarding Plaintiffs and the Class compensatory damages
14 according to proof;

15        E.     A Judgment awarding punitive damages to Plaintiffs and the Class;
16        F.     A Judgment granting declaratory and injunctive relief and all relief that
17 flows from such injunctive and declaratory relief; and

18        G.     A Judgment or other Order granting such other and further relief as the
19 Court deems just and proper.

20                                   JURY DEMAND
21
          Plaintiffs demand a trial by jury on all issues so triable.
22

23
                                          Respectfully submitted
                                          on behalf of Plaintiffs,
24

25                                        s/Al Hofeld, Jr.

26                                         Al Hofeld, Jr.,
                                           LAW OFFICES OF AL HOFELD, JR. LLC
27                                         And The Social Justice Project, Inc.,
                                           208 South LaSalle Street, Suite 1650
28                                         Chicago, Illinois 60604

                                             - 20 -
     Case 1:08-cv-02216      Document 1   Filed 04/17/2008   Page 21 of 22



 1                                        Telephone: (312) 345-1004
                                          Facsimile: (312) 346-3242
 2                                        al@alhofeldlaw.com
 3                                        Marvin A. Miller
                                          Lori A. Fanning
 4                                        MILLER LAW LLC
                                          115 South LaSalle Street, Ste. 2910
 5                                        Chicago, IL 60603
                                          Telephone: (312) 676-2665
 6                                        Facsimile: (312) 676-2676
 7                                        Andrew S. Friedman
                                          Wendy J. Harrison
 8                                        T. Brent Jordan
                                          BONNETT FAIRBOURN
 9                                        FRIEDMAN & BALINT, P.C.
                                          2901 North Central Avenue, Suite 1000
10                                        Phoenix, AZ 85012
                                          Telephone: (602) 274-1100
11                                        Facsimile: (602) 274-1199
12                                        Gary Klein (BBO 560769)
                                          Shennan Kavanagh (BBO 655174)
13                                        Kevin Costello (BBO 669100)
                                          RODDY KLEIN & RYAN
14                                        727 Atlantic Avenue
                                          Boston, MA 02111-2810
15                                        Tel: (617) 357-5500
                                          Fax: (617) 357-5030
16
                                          Mark A. Chavez
17                                        Jonathan Gertler
                                          Nance F. Becker
18                                        CHAVEZ & GERTLER, L.L.P.
                                          42 Miller Avenue
19                                        Mill Valley, CA 94941
                                          Telephone: (415) 381-5599
20                                        Facsimile: (415) 381-5572
21                                        John J. Stoia, Jr.
                                          Theodore J. Pintar
22                                        Leslie E. Hurst
                                          COUGHLIN STOIA GELLER
23                                        RUDMAN & ROBBINS LLP
                                          655 West Broadway, Suite 1900
24                                        San Diego, CA 92101
                                          Telephone: (619) 231-1058
25                                        Facsimile: (619) 231-7423
26

27
     Dated: April 16, 2008
28


                                            - 21 -
     Case 1:08-cv-02216   Document 1   Filed 04/17/2008   Page 22 of 22



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                        - 22 -
